Title: To George Washington from Elias Dayton, 25 April 1783
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Jersey Hutts April 25th 1783
                        
                        The opinion of the Officers of the Jersey line was yesterday taken on the subject of the commutation and they
                            unanimously agreed to accept the five years pay as compensation for the half pay promised to them by Congress. I am Sir
                            with great respect Your most obedient & very humble servt
                        
                            Elias Dayton
                            Brig. Genl
                        
                    